Citation Nr: 1104278	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  07-11 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for Wolff-
Parkinson-White Syndrome (WPWS).

2.  Entitlement to a temporary total (convalescent) rating 
following surgery in October 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1993 to March 1994.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a September 2006 
rating decision by the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO).  In July 2008, a Travel Board 
hearing was held before the undersigned.  A transcript of this 
hearing is associated with the claims file.  In December 2008, 
this matter was remanded for additional development.

The matter of a temporary total (convalescent) rating 
following surgery in October 2004 is being REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if any action on his part 
is required.


FINDING OF FACT

At no time during the pendency of this appeal is the Veteran's 
WPWS shown to have been manifested by more than four episodes per 
year of paroxysmal atrial fibrillation or other supraventricular 
tachycardia documented by ECG or Holter monitor.


CONCLUSION OF LAW

A rating in excess of 10 percent for WPWS is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 
4.3, 4.7, 4.20, 4.21, 4.104, Diagnostic Code (Code) 7010 (2010).
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (Fed. Cir. 2009).  
January 2006, March 2006, and July 2008 letters provided the 
Veteran notice that is Vazquez-Flores-compliant.  The claim was 
thereafter readjudicated (curing any notice timing defect).  See 
July 2010 supplemental statement of the case (SSOC).

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment records 
have been secured.  The Veteran underwent VA examinations in 
February 2006 (with an addendum in April 2006) and (pursuant to 
the Board's remand) in March 2009 (with an addendum in May 2010).  
The March 2009 examination report and May 2010 addendum include 
opinions which are based on examination of the Veteran and a 
thorough review of his claims file, with notation of all findings 
necessary for a proper determination in this matter and an 
adequate explanation of the findings.  Therefore, the Board finds 
the March 2009 report and May 2010 addendum adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The 
Veteran has not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is met.




Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on the 
evidence relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its decision, 
there is no need to discuss, in detail, every piece of evidence 
of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000) (VA must review the entire record, but does not have to 
discuss each piece of evidence).  Hence, the Board will summarize 
the relevant evidence as appropriate and the Board's analysis 
will focus specifically on what the evidence shows, or fails to 
show, as to the claims.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earnings capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When an unlisted condition is encountered, it should be rated 
under a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

Where there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Court has held that "staged" ratings are appropriate for an 
increased rating claim where the factual findings show distinct 
time periods when the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus 
for adjudicating the level of disability of an increased rating 
claim begins one year before the claim was filed.  As the instant 
claim for increase was received in December 2005, the period for 
consideration is from December 2004 until the present.

The Veteran's statements describing his symptoms and condition 
are competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements must be viewed in conjunction with the 
objective medical evidence and the pertinent rating criteria.

There is no specific diagnostic code for WPWS; therefore, it has 
been rated by analogy to 38 C.F.R. § 4.104, Code 7010 (for 
supraventricular arrhythmias).  See 38 C.F.R. § 4.20.  Under Code 
7010, a 10 percent rating is warranted where there is permanent 
atrial fibrillation (lone atrial fibrillation), or one to four 
episodes per year of paroxysmal atrial fibrillation or other 
supraventricular tachycardia documented by ECG or Holter monitor.  
A 30 percent (maximum) rating is warranted where there is 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia, with more than four episodes per year documented by 
ECG or Holter monitor.

At the July 2008 Travel Board hearing, the Veteran testified that 
his heart condition has increased in severity and that he had two 
or three episodes of tachycardia within the last three months.  
He reported that he had been started on Metoprolol with a plan of 
aggressive medical therapy; however, he "weaned" himself off of 
the medication because of fatigue, and the tachycardia had 
returned.  He reported that he was unable to do heavy lifting and 
had to work at a slower pace.  

A February 2006 VA examination report notes that the Veteran 
continued to have 3-4 episodes per week of symptomatic 
tachycardia, lasting 3-5 minutes, with no particular exacerbating 
factors.  Of more concern was that 2 weeks prior he had a full 
syncopal episode (with no warning) while driving which resulted 
in a motor vehicle accident.  The examiner noted the Veteran's 
history of cocaine abuse (but none in the past 5-6 months).  
Holter monitoring was performed from March 3, 2006 to April 4, 
2006 and an April 2006 Addendum includes a finding of sinus 
tachycardia.  The examiner did not provide an opinion with 
respect to the cause of the tachycardia.  [Notably, VA treatment 
records in September 2004 and October 2004 (prior to the appeal 
period) include a finding that the Veteran had tachycardia only 
while using cocaine.]

A June 2006 statement from the Veteran's VA physician notes that 
the Veteran had a diagnosis of supraventricular tachycardia, 
continued to have tachycardia confirmed by event monitor, and was 
advised to be off work for 4 weeks.  

VA treatment records include a June 2006 Mental Health evaluation 
report which notes that the Veteran smoked cocaine daily, with 
last use on the day of evaluation.  His toxicology screen was 
positive for cocaine.  A July 2008 treatment report notes that 
the Veteran reported a history of cocaine abuse in remission 
since June 2006 per the Veteran.  He complained of 
lightheadedness and dizziness along with occasional palpitations.  
He reported taking Metoprolol following his ablation for WPWS and 
that he self-discontinued this medication because of feelings of 
fatigue.  The examiner noted the Veteran's history of narrow 
complex tachycardia and suspected relation to cocaine abuse.  EKG 
(electrocardiogram) showed sinus bradycardia rate 54 with no 
significant ST or T wave changes.  

A March 2009 report of VA examination reflects that the Veteran's 
claims file was reviewed in extensive detail.  The examiner noted 
that the Veteran had recurrence of symptoms and complaints of 
palpitations in 2004 when event monitoring showed narrow complex 
tachycardia.  It was also noted that, since the recurrence of his 
symptoms occurred in the setting of cocaine use, it was decided 
that he should undergo rehab and be restarted on Metoprolol.  The 
examiner noted that the Veteran was given a 30 day event monitor 
in October 2008 (from November 4, 2008 to December 4, 2008) but 
had no symptoms during the entire time he wore the monitor.  ECG 
(electrocardiogram) showed normal sinus rhythm.  The Veteran 
reported that he continued to have palpitations about 2 times per 
week.  The diagnoses were WPW (Wolff-Parkinson-White) status post 
radiofrequency ablation with evidence of residual antegrade and 
retrograde conduction and narrow complex tachycardia in the 
setting of cocaine use (last documented on event monitor March 3, 
2006 to April 4, 2006).  Based on the foregoing, the examiner 
stated that, "at this time, without further testing, I can only 
speculate on the origin/etiology of his palpitations."  The 
Veteran was advised that he would need another event monitor/loop 
recorder and EP (electrophysiology) evaluation (which was 
conducted in April 2009).  

A May 2010 addendum includes a detailed chronological history of 
the Veteran's symptoms and findings since January 2002.  The 
examiner specifically noted that the April 2009 event monitor 
showed sinus rhythm/sinus tachycardia, that there was no evidence 
of any tachycardia associated with WPW; and that the Veteran's 
palpitations were unrelated to his service connected WPW.  The 
examiner also noted that, on June 8, 2009, the Veteran was again 
seen in the EP clinic and stated that he was feeling fine, with 
very few short lived episodes, and that he did not want any 
further EP studies/interventions.  The examiner opined that the 
Veteran's palpitations are more likely than not related to 
premature atrial contractions (PACs) and sinus tachycardia.  Both 
are benign conditions that have no relationship to any disability 
that the patient might have.  His last clinic visit showed him to 
be fairly asymptomatic to the point that he declined any further 
investigation.  

The evidence does not show that at any time during the appeal 
period the Veteran had paroxysmal atrial fibrillation or other 
supraventricular tachycardia with more than four episodes per 
year documented by ECG or Holter monitor due to WPW syndrome.  
Therefore, a schedular rating for WPW disease in excess of 10 
percent is not warranted.  

Insofar as the Veteran may have experienced increased cardiac 
symptoms during the appeal period, such symptoms were attributed 
to his cocaine abuse (for which disability compensation is not 
payable).  Specifically, 38 U.S.C.A. §§ 105(a), 1110 prohibit 
compensation where the "disability is a result of the veteran's 
own willful misconduct or abuse of alcohol or drugs."  

The Board has also considered whether referral for extraschedular 
consideration is indicated.  There is no objective evidence 
suggesting that the schedular criteria are inadequate; the 
symptoms and impairment (not due to illicit drug use) shown are 
fully encompassed by the schedular criteria.  It has been argued 
on the Veteran's behalf that extraschedular consideration is 
warranted because he had a car accident due to his service 
connected heart condition and "he could be walking through his 
house, pass out, hit his head on a table, and die as a result;" 
(See October 2007 VA Form 1-646).  However, as discussed above, 
the increased symptoms that were shown have been attributed to 
cocaine abuse rather than to the service connected WPWS.  
Consequently, referral for extraschedular consideration is not 
indicated.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. 
App. 111 (2008).

Finally, as the record shows that the Veteran is employed by the 
Defense Finance and Accounting Services, the matter of 
entitlement to a TDIU rating is not raised by the record.


ORDER

A rating in excess of 10 percent for Wolff-Parkinson-White 
Syndrome is denied.


REMAND

Regarding the matter of a temporary total (convalescent) rating 
following surgery in October 2004, the Veteran testified that, 
after speaking to the Veteran and learning that he was in college 
and could not move because of pain, a clinician wrote a note (for 
Cleveland State University (CSU) where the Veteran was a student) 
that the Veteran needed 6 to 10 weeks convalescent time.  This 
testimony is corroborated by clinical records which include an 
October 29, 2004 discharge instruction of no lifting, and that 
the Veteran could return to work on November 1, 2004, as well as 
by an October 2004 CSU Medical Refund Request Form which notes 
that the Veteran's recovery to attend CSU or be gainfully 
employed would take 6 to 10 weeks.  Consequently, there is 
conflicting medical evidence as to whether the Veteran required 
convalescence after his October 29, 2004 hospital discharge.  

The October 2004 treatment reports also include a notation that 
the Veteran continued to use drugs and had tachycardia only while 
using cocaine.  As noted above, 38 U.S.C.A. §§ 105(a), 1110 
prohibit compensation where the "disability is a result of the 
veteran's own willful misconduct or abuse of alcohol or drugs."  

Accordingly, the case is REMANDED for the following action:

1.  The RO should then arrange for an 
appropriate physician to review the Veteran's 
claims file and opine whether it is at least 
as likely as not that the October 2004 
surgery necessitated at least one month of 
convalescence (and if so, the duration of 
convalescence needed).  The examiner must 
explain the rationale for the opinion 
offered.  The explanation should specifically 
include discussion of the discharge 
instruction (regarding when the Veteran could 
return to work/school) (and should address 
whether or not any convalescence required was 
for surgery for the service connected WPW 
syndrome, and not for disability due to 
ongoing drug abuse by the Veteran at the time 
of October 2004 surgery).  

2.  The RO should then re-adjudicate the  
claim for a temporary total (convalescence) 
rating.  If it remains denied, the RO should 
issue an appropriate supplemental statement 
of the case, and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


